DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 8 of U.S. Patent No. 10804211. Although the claims at issue are not identical, they are not patentably distinct from each other.


		Regarding Claim 1, Claim 1, 7 of US Patent No. 10804211 (Lee) teaches a semiconductor structure comprising: a substrate comprising: a first product region; and an alignment region disposed adjacent the first product region; a first dielectric layer disposed over the substrate; a first alignment mark feature and a second alignment mark feature disposed over the alignment region, wherein: a first portion of the first dielectric layer underlies the first alignment mark feature, a second portion of the first dielectric layer underlies the second alignment mark feature, and the first 
layer is in contact with a sidewall and a top surface of the first alignment 
mark feature.


Regarding Claim 10, Claim 1 of US Patent No. 10804211 (Lee) teaches a a semiconductor structure comprising: a substrate comprising: a first product region; and an alignment region disposed adjacent the first product region; a first dielectric layer disposed over the substrate; a first alignment mark feature and a second alignment mark feature disposed over the alignment region, wherein: a first portion of the first dielectric layer underlies the first alignment mark feature, a second portion of the first dielectric layer underlies the second alignment mark feature, and the first dielectric layer extends continuously between the first portion and the second portion; a bottom conductive layer disposed over the first alignment mark feature and the second alignment mark feature in a substantially conformal manner; an insulator layer disposed over the bottom conductive layer; and a top conductive layer disposed over the insulator layer.

Regarding Claim 11, Claim 1, 7 of US Patent No. 10804211 (Lee) teaches a wherein the bottom conductive layer is in contact with a sidewall and a top surface of the first alignment mark feature.

Regarding Claim 12, Claim 1, 4 of US Patent No. 10804211 (Lee) teaches a wherein the first alignment mark feature and the bottom conductive layer are in contact with the first dielectric layer.

Regarding Claim 13, Claim 1,  of US Patent No. 10804211 (Lee) teaches a semiconductor structure comprising: a substrate comprising: a first product region; and an alignment region disposed adjacent the first product region; a first dielectric layer disposed over the substrate; a first alignment mark feature and a second alignment mark feature disposed over the alignment region, wherein: a first portion of the first dielectric layer underlies the first alignment mark feature, a second portion of the first dielectric layer underlies the second alignment mark feature, and the first dielectric layer extends continuously between the first portion and the second portion; a bottom conductive layer disposed over the first alignment mark feature and the second alignment mark feature in a substantially conformal manner; an insulator layer disposed over the bottom conductive layer; and a top conductive layer disposed over the insulator layer.

Regarding Claim 14, Claim 1, 3 of US Patent No. 10804211 (Lee) teaches comprising: a conductive 

mark feature overlies the conductive feature.

Regarding Claim 15, Claim 1,  of US Patent No. 10804211 (Lee) teaches a semiconductor structure comprising: a substrate comprising: a first product region; and an alignment region disposed adjacent the first product region; a first dielectric layer disposed over the substrate; a first alignment mark feature and a second alignment mark feature disposed over the alignment region, wherein: a first portion of the first dielectric layer underlies the first alignment mark feature, a second portion of the first dielectric layer underlies the second alignment mark feature, and the first dielectric layer extends continuously between the first portion and the second portion; a bottom conductive layer disposed over the first alignment mark feature and the second alignment mark feature in a substantially conformal manner; an insulator layer disposed over the bottom conductive layer; and a top conductive layer disposed over the insulator layer.

Regarding Claim 16, Claim 1, 5 of US Patent No. 10804211 (Lee) teaches the first alignment mark feature protrudes from an alignment mark layer, and the bottom conductive layer is spaced apart from the first dielectric layer by the alignment mark layer.



Regarding Claim 17, Claim 1 of US Patent No. 10804211 (Lee) teaches a a semiconductor structure comprising: a substrate comprising: a first product region; and an alignment region disposed adjacent the first product region; a first dielectric layer disposed over the substrate; a first alignment mark feature and a second alignment mark feature disposed over the alignment region, wherein: a first portion of the first dielectric layer underlies the first alignment mark feature, a second portion of the first dielectric layer underlies the second alignment mark feature, and the first dielectric layer extends continuously between the first portion and the second portion; a bottom conductive layer disposed over the first alignment mark feature and the second alignment mark feature in a substantially conformal manner; an insulator layer disposed over the bottom conductive layer; and a top conductive layer disposed over the insulator layer.


Regarding Claim 18, Claim 1, 8 of US Patent No. 10804211 (Lee) teaches a a second dielectric 
layer disposed under the first dielectric layer;  and a conductive feature 
disposed over the first product region and extending through the second 
dielectric layer, wherein: the first dielectric layer is disposed over the 
conductive feature, and the bottom conductive layer is spaced apart from the 
conductive feature by the first dielectric layer

Regarding Claim 19, Claim 1 of US Patent No. 10804211 (Lee) teaches a a semiconductor structure comprising: a substrate comprising: a first product region; and an alignment region disposed adjacent the first product region; a first dielectric layer disposed over the substrate; a first alignment mark feature and a second alignment mark feature disposed over the alignment region, wherein: a first portion of the first dielectric layer underlies the first alignment mark feature, a second portion of the first dielectric layer underlies the second alignment mark feature, and the first dielectric layer extends continuously between the first portion and the second portion; a bottom conductive layer disposed over the first alignment mark feature and the second alignment mark feature in a substantially conformal manner; an insulator layer disposed over the bottom conductive layer; and a top conductive layer disposed over the insulator layer.

Regarding Claim 20, Claim 1, 8 of US Patent No. 10804211 (Lee) teaches a semiconductor structure comprising: a substrate comprising: a first 
product region;  and an alignment region disposed adjacent the first product 
region;  a first dielectric layer disposed over the substrate;  a first 
alignment mark feature and a second alignment mark feature disposed over the 
alignment region, wherein: a first portion of the first dielectric layer 
underlies the first alignment mark feature, a second portion of the first 
dielectric layer underlies the second alignment mark feature, and the first 
dielectric layer extends continuously between the first portion and the second 
portion;  a bottom conductive layer disposed over the first alignment mark 

manner;  an insulator layer disposed over the bottom conductive layer;  and a 
top conductive layer disposed over the insulator layer; a second dielectric 
layer disposed under the first dielectric layer;  and a conductive feature 
disposed over the first product region and extending through the second 
dielectric layer, wherein: the first dielectric layer is disposed over the 
conductive feature, and the bottom conductive layer is spaced apart from the 
conductive feature by the first dielectric layer



Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 17, 20 of U.S. Patent No. 10804211, in view of Sako (USPGPUB DOCUMENT: 2015/0333117, hereinafter Sako).   

		Regarding Claim 1, Claim 1 of US Patent No. 10804211 (Lee) teaches a semiconductor structure comprising: a substrate comprising: a first product region; and an alignment region disposed adjacent the first product region; a first dielectric layer disposed over the substrate; a first alignment mark feature and a second alignment mark feature disposed over the alignment region, wherein: a first portion of the first dielectric layer underlies the first alignment mark feature, a second portion of the first dielectric layer underlies the second alignment mark feature, and the first dielectric layer extends continuously between the first portion and the second portion; a bottom 

Claim 1 of US Patent No. 10804211 (Lee) does not specifically teach a bottom conductive layer in contact with a sidewall of the first alignment mark feature.

Sako discloses in Fig 15 a bottom conductive layer(21A in Fig 15)[0065] in contact with a sidewall of the first alignment mark feature(14A in Fig 14)[0063]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to applyt the teachings of Sako to the teachings of US Patent No. 10804211 in order to avoid the mechanical strength of the electrode itself is reduced due to miniaturization of the semiconductor device [0008,Sako]


Regarding Claim 2, Claim 1 of US Patent No. 10804211 (Lee) and Sako teaches a a semiconductor structure comprising: a substrate comprising: a first product region; and an alignment region disposed adjacent the first product region; a first dielectric layer disposed over the substrate; a first alignment mark feature and a second alignment mark feature disposed over the alignment region, wherein: a first portion of the first dielectric layer underlies the first alignment mark feature, a second portion of the first 

Regarding Claim 3, Claim 1 of US Patent No. 10804211 (Lee) and Sako teaches a a semiconductor structure comprising: a substrate comprising: a first product region; and an alignment region disposed adjacent the first product region; a first dielectric layer disposed over the substrate; a first alignment mark feature and a second alignment mark feature disposed over the alignment region, wherein: a first portion of the first dielectric layer underlies the first alignment mark feature, a second portion of the first dielectric layer underlies the second alignment mark feature, and the first dielectric layer extends continuously between the first portion and the second portion; a bottom conductive layer disposed over the first alignment mark feature and the second alignment mark feature in a substantially conformal manner; an insulator layer disposed over the bottom conductive layer; and a top conductive layer disposed over the insulator layer.

Regarding Claim 4, Claim 17, 20 of US Patent No. 10804211 (Lee) teaches semiconductor structure comprising: a substrate comprising: a 
product region;  and an alignment region disposed adjacent the product region;  

first portion extending from a bottommost surface of the alignment mark layer 
to a topmost surface of the alignment mark layer at a first location;  and a 
second portion extending from the bottommost surface of the alignment mark 
layer to the topmost surface of the alignment mark layer at a second location, 
wherein the first portion of the alignment mark layer has a first height and 
the second portion of the alignment mark layer has a second height different 
than the first height;  and a bottom conductive layer disposed over the first 
portion of the alignment mark layer and the second portion of the alignment 
mark layer ; comprising: a dielectric 
layer between the substrate and the alignment mark layer, wherein: the first 
portion of the alignment mark layer defines a first alignment mark feature, a 
third portion of the alignment mark layer defines a second alignment mark 
feature, the second portion of the alignment mark layer is between the first 
portion of the alignment mark layer and the third portion of the alignment mark 
layer, a first portion of the dielectric layer underlies the first alignment 
mark feature, a second portion of the dielectric layer underlies the second 
alignment mark feature, and the dielectric layer extends continuously between 
the first portion of the dielectric layer and the second portion of the 
dielectric layer


Claim 17, 20 of US Patent No. 10804211 (Lee) does not specifically teach a bottom conductive layer in contact with a sidewall of the first alignment mark feature.

Sako discloses in Fig 15 a bottom conductive layer(21A in Fig 15)[0065] in contact with a sidewall of the first alignment mark feature(14A in Fig 14)[0063]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to applyt the teachings of Sako to the teachings of US Patent No. 10804211 in order to avoid the mechanical strength of the electrode itself is reduced due to miniaturization of the semiconductor device [0008,Sako]

Regarding Claim 5, Claim 17, 20 of US Patent No. 10804211 (Lee) and Sako teaches semiconductor structure comprising: a substrate comprising: a 
product region;  and an alignment region disposed adjacent the product region;  
an alignment mark layer disposed over the alignment region and comprising: a 
first portion extending from a bottommost surface of the alignment mark layer 
to a topmost surface of the alignment mark layer at a first location;  and a 
second portion extending from the bottommost surface of the alignment mark 
layer to the topmost surface of the alignment mark layer at a second location, 
wherein the first portion of the alignment mark layer has a first height and 
the second portion of the alignment mark layer has a second height different 
than the first height;  and a bottom conductive layer disposed over the first 
portion of the alignment mark layer and the second portion of the alignment 

layer between the substrate and the alignment mark layer, wherein: the first 
portion of the alignment mark layer defines a first alignment mark feature, a 
third portion of the alignment mark layer defines a second alignment mark 
feature, the second portion of the alignment mark layer is between the first 
portion of the alignment mark layer and the third portion of the alignment mark 
layer, a first portion of the dielectric layer underlies the first alignment 
mark feature, a second portion of the dielectric layer underlies the second 
alignment mark feature, and the dielectric layer extends continuously between 
the first portion of the dielectric layer and the second portion of the 
dielectric layer

Regarding Claim 6, Claim 17, 20 of US Patent No. 10804211 (Lee) and Sako teaches semiconductor structure comprising: a substrate comprising: a 
product region;  and an alignment region disposed adjacent the product region;  
an alignment mark layer disposed over the alignment region and comprising: a 
first portion extending from a bottommost surface of the alignment mark layer 
to a topmost surface of the alignment mark layer at a first location;  and a 
second portion extending from the bottommost surface of the alignment mark 
layer to the topmost surface of the alignment mark layer at a second location, 
wherein the first portion of the alignment mark layer has a first height and 
the second portion of the alignment mark layer has a second height different 
than the first height;  and a bottom conductive layer disposed over the first 

mark layer ; comprising: a dielectric 
layer between the substrate and the alignment mark layer, wherein: the first 
portion of the alignment mark layer defines a first alignment mark feature, a 
third portion of the alignment mark layer defines a second alignment mark 
feature, the second portion of the alignment mark layer is between the first 
portion of the alignment mark layer and the third portion of the alignment mark 
layer, a first portion of the dielectric layer underlies the first alignment 
mark feature, a second portion of the dielectric layer underlies the second 
alignment mark feature, and the dielectric layer extends continuously between 
the first portion of the dielectric layer and the second portion of the 
dielectric layer



Regarding Claim 7, Claim 1, 4 of US Patent No. 10804211 (Lee) and Sako teaches
wherein the first alignment mark feature and the bottom conductive layer are in contact with the first dielectric layer

Regarding Claim 8, Claim 1, 8 of US Patent No. 10804211 (Lee) and Sako teaches
a second dielectric layer disposed under the first dielectric layer; and a conductive feature disposed over the first product region and extending through the second dielectric layer, wherein: the first dielectric layer is disposed over the conductive feature, 


Regarding Claim 9, Claim 1 of US Patent No. 10804211 (Lee) and Sako teaches a a semiconductor structure comprising: a substrate comprising: a first product region; and an alignment region disposed adjacent the first product region; a first dielectric layer disposed over the substrate; a first alignment mark feature and a second alignment mark feature disposed over the alignment region, wherein: a first portion of the first dielectric layer underlies the first alignment mark feature, a second portion of the first dielectric layer underlies the second alignment mark feature, and the first dielectric layer extends continuously between the first portion and the second portion; a bottom conductive layer disposed over the first alignment mark feature and the second alignment mark feature in a substantially conformal manner; an insulator layer disposed over the bottom conductive layer; and a top conductive layer disposed over the insulator layer.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako (USPGPUB DOCUMENT: 2015/0333117, hereinafter Sako) of record.


Re claim 10 Sako discloses a semiconductor structure , please see modified Fig 15 in office action,  a semiconductor structure, comprising: a substrate(1) defining a product region(please see region labelled ‘first/second product region’) and an alignment region(please see region labelled ‘alignment region’); a conductive feature(left/right 6)[0061 of Sako] in the product region(please see region labelled ‘first/second product region’); a dielectric layer(silicon nitride 10 is a known dielectric material)[0125 of Sako] in the product region(please see region labelled ‘first/second product region’) and the alignment region(please see region labelled ‘alignment region’) and overlying the conductive feature(left/right 6)[0061 of Sako]; a first alignment mark feature(14A in Fig 14)[0063] (Note: Patterned 14A as shown in Fig 14 is aligned with each conductive feature 6, therefore patterned 14A may be interpreted as the first alignment mark feature) in the alignment region(please see region labelled ‘alignment region’) and overlying the dielectric layer(silicon nitride 10 is a known dielectric material)[0125 of Sako]; and a bottom conductive layer(21A in Fig 15)[0065], wherein: the bottom conductive layer(21A in Fig 15)[0065] overlies the first alignment mark feature(14A in Fig 14)[0063] (Note: Patterned 14A as shown in Fig 14 is aligned with each conductive feature 6, therefore patterned 14A may be interpreted as the first alignment mark 


    PNG
    media_image1.png
    517
    701
    media_image1.png
    Greyscale


Re claim 11 Sako discloses the semiconductor structure of claim 10, wherein the bottom conductive layer(21A in Fig 15)[0065] is in contact with the first alignment mark feature(14A in Fig 14)[0063] (Note: Patterned 14A as shown in Fig 14 is aligned with each conductive feature 6, therefore patterned 14A may be interpreted as the first 

Re claim 12 Sako discloses the semiconductor structure of claim 10, wherein the bottom conductive layer(21A in Fig 15)[0065] is in contact with the dielectric layer(silicon nitride 10 is a known dielectric material)[0125 of Sako] in the product region(please see region labelled ‘first/second product region’).

Re claim 13 Sako discloses the semiconductor structure of claim 10, comprising:
a second conductive feature(left/right 6)[0061 of Sako] in the alignment region(please see region labelled ‘alignment region’), wherein the dielectric layer(silicon nitride 10 is a known dielectric material)[0125 of Sako] overlies the second conductive feature(left/right 6)[0061 of Sako].

Re claim 14 Sako discloses the semiconductor structure of claim 13, wherein the first alignment mark feature(14A in Fig 14)[0063] (Note: Patterned 14A as shown in Fig 14 is aligned with each conductive feature 6, therefore patterned 14A may be interpreted as the first alignment mark feature) overlies the second conductive feature(left/right 6)[0061 of Sako].


Claims 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cremer (USPGPUB DOCUMENT: 2007/0275536, hereinafter Cremer) of record.


Re claim 17 Cremer discloses in Fig 4, see modified figure in office action, a semiconductor structure, comprising:
a substrate(1) defining a product region(see region labelled ‘product region’) and an alignment region(see region labelled ‘alignment region’);
a first alignment mark feature (52/51) in the alignment region(see region labelled ‘alignment region’);
a bottom conductive layer(7) in the alignment region(see region labelled ‘alignment region’) and the product region(see region labelled ‘product region’), wherein the bottom conductive layer(7) overlies the first alignment mark feature (52/51);
an insulator layer(8) overlying the bottom conductive layer(7) in the alignment region(see region labelled ‘alignment region’) and the product region(see region labelled ‘product region’); and
a top conductive layer(9) overlying the insulator layer(8) in the alignment region(see region labelled ‘alignment region’) and the product region(see region labelled ‘product region’).


    PNG
    media_image2.png
    324
    649
    media_image2.png
    Greyscale


Re claim 18 Cremer discloses the semiconductor structure of claim 17, comprising:
a conductive feature (3) in the product region(see region labelled ‘product region’), wherein the bottom conductive layer(7) overlies the conductive feature (3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819